The opinion of the court was delivered by
Carpenter J.
It is not necessary that the order of removal should state the age of the pauper. The approved forms used in this state, do uot require the age to be set out in the order, and the reason for such requirement in the present case fails. It was decided, in the case cited from Coxe’s reports, that the order of removal of a chargeable apprentice should be to the last place of legal settlement; that the act makes no provision in regard to the removal of such person distinct from the general directions in the 2,>d section; and that the justices cannot make an order on the master to support such apprentice.
In regard to the second objection to this order, it is said to have been ruled in 2 Salk. 473, that legal settlement and last legal .settlement are the same thing, because by every new settlement the precedent is discharged. In accordance with this authority and sound reason, the Supreme Court of New York held, on adjudicating upon an order of removal, “ that the legal settlement of the pauper is in Vernon,” to be sufficient. Overseers of Vernon v. Overseers of Smithville, 17 John. R. 89.
The order of the Sessions must be quashed and the order of the two justices affirmed.
Hornblower C. J. and Nevius J. concurred.
The order of the sessions quashed.